PER CURIAM.
Movant, Michael Shaw, appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. The motion court dismissed the motion as untimely filed. We affirm.
On October 9, 1981, movant was sentenced to serve a term of life imprisonment for his conviction of robbery first degree. On June 27, 1988, movant mailed his Rule 29.15 motion to the clerk of the St. Louis County Circuit Courthouse. The motion was stamped as filed on July 1,1988. Rule 29.15(m) requires a movant to file his post-conviction motion by June 30, 1988, if the movant was sentenced before January 1, 1988. The time limitation contained in Rule 29.15 is mandatory and valid. Day v. State, 770 S.W.2d 692, 694 (Mo. banc 1989). Movant’s failure to file his motion on or before June 30, 1988, constitutes a complete waiver of his right to proceed under Rule 29.15. Day, 770 S.W.2d at 696; Ritterbach v. State of Missouri, 772 S.W.2d 4 (Mo.App.1989); Fairley v. State, 770 S.W.2d 458 (Mo.App.1989). The conclusion of the court that movant failed to timely file his application for postconviction relief is not clearly erroneous.
The judgment is affirmed.